Case 1:20-ap-01065-VK      Doc 27 Filed 07/29/20 Entered 07/29/20 21:48:46          Desc
                            Main Document    Page 1 of 5


  1   DAVID B. GOLUBCHIK (State Bar No. 185520)
      JULIET Y. OH (State Bar No. 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: dbg@lnbyb.com; jyo@lnbyb.com
  6   Attorneys for Debtor and Debtor in Possession/Defendant
  7

  8
                             UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
                                SAN FERNANDO VALLEY DIVISION
 11

 12
      In re:                                    )      Case No.: 1:20-bk-11006-VK
 13                                             )
 14   LEV INVESTMENTS, LLC,                     )      Chapter 11 Case
                                                )
 15            Debtor and Debtor in Possession. )
                                                )
 16   _______________________________________ )
                                                )
 17   LEV INVESTMENTS, LLC,                     )      Adv. No.: 1:20-ap-01065-VK
 18                                             )
                  Plaintiff,                    )      JOINDER BY PLAINTIFF/DEBTOR IN
 19                                             )      MEMORANDUM OF POINTS AND
                           vs.                  )      AUTHORITIES OF DEFENDANTS /
 20                                             )      CROSS-COMPLAINANTS RUVIN
      RUVIN FEYGENBERG, et al.,                 )      FEYGENBERG, MICHAEL
 21                                             )      LEIZEROVITZ, AND SENSIBLE
 22               Defendants.                   )      CONSULTING AND MANAGEMENT,
                                                )      INC. IN OPPOSITION TO REMAND
 23   _______________________________________ )
                                                )      Status Conference:
 24   AND CROSS-COMPLAINT.                      )      Date: August 12, 2020
                                                )      Time: 1:30 p.m.
 25
                                                )      Place: Courtroom 301
 26                                             )             21041 Burbank Boulevard
                                                )             Woodland Hills, California 91367
 27                                             )
                                                )
 28


                                                   1
Case 1:20-ap-01065-VK       Doc 27 Filed 07/29/20 Entered 07/29/20 21:48:46              Desc
                             Main Document    Page 2 of 5


  1          Lev Investments, LLC, the debtor and debtor in possession herein and a named defendant

  2   in the above-captioned adversary proceeding (the “Debtor”), hereby respectfully joins in the

  3   Memorandum Of Points And Authorities Of Defendants/Cross-Complainants Ruvin Feygenberg,

  4   Michael Leizerovitz, And Sensible Consulting And Management, Inc. In Opposition To Remand

  5   (the “Memorandum”) filed concurrently herewith Ruvin Feygenberg, Michael Leizerovitz, and

  6   Sensible Consulting and Management, Inc. (collectively, the “Lenders”) in response to the Order

  7   To Show Cause Re: Remand And Notice Of Setting Status Conference (Removed Proceeding)

  8   (the “OSC”) entered by the Court on July 2, 2020.

  9          The above-captioned adversary proceeding (the “Action”) was initiated by the Debtor

 10   pursuant to a complaint filed by the Debtor against the Lenders alleging breach of implied

 11   covenant against encumbrances, usury, and quiet title, and seeking declaratory relief (as

 12   subsequently amended, the “Complaint”) on September 27, 2019 in the Superior Court of the

 13   State of California for the County of Los Angeles (“Superior Court”), thereby commencing the

 14   case titled Lev Investments, LLC v. Feygenberg, et al., Case Number 19VECV00878.

 15   Subsequently, on March 20, 2020, the Lenders filed a cross-complaint against the Debtor, Dmitri

 16   Lioudkouski (the manager of the Debtor), Yevgeniya Lisitsa (aka Y. Gina Lisitsa), Lisitsa Law,

 17   Inc., Real Property Trustee, Inc. (“RPTI”), and Mike Kemel, alleging, among other causes of

 18   action, breach of contract, breach of fiduciary duty, indemnity, quiet title, and seeking

 19   declaratory and injunctive relief (the “Cross-Complaint”).

 20          The Action involves one of the Debtor’s primary assets – residential real property located

 21   at 13854 Albers Street, Sherman Oaks, California 91401-5811 (the “Property”). The primary

 22   encumbrance against the Property is a Deed of Trust held by the Lenders based upon a pre-

 23   petition loan provided by the Lenders to the Debtor (the “Loan”). This Deed of Trust was

 24   subject to a pending nonjudicial foreclosure, with a Trustee’s sale of the Property scheduled on

 25   June 2, 2020, which prompted the Debtor to commence its chapter 11 bankruptcy case on June 1,

 26   2020 (the “Petition Date”).
 27          Pursuant to the Complaint, the Debtor seeks, among other relief, monetary damages for

 28   the Lenders’ breach of covenant against encumbrances, a judicial determination of the Debtor’s


                                                      2
Case 1:20-ap-01065-VK        Doc 27 Filed 07/29/20 Entered 07/29/20 21:48:46                Desc
                              Main Document    Page 3 of 5


  1   rights and duties arising from and related to the Loan and declaration that the interest rate

  2   provisions of the Loan agreement are null and void as usurious, a judgment quieting title to the

  3   Property, and other declaratory relief.

  4          The Debtor submits that the Action is a “core proceeding” over which this Court has

  5   jurisdiction pursuant to 28 U.S.C. § 157(b)(2)(B), which defines core proceedings as the

  6   “allowance or disallowance of claims against the estate or exemptions from property of the

  7   estate, and estimation of claims or interests for the purposes of confirming a plan under chapter

  8   11, 12, or 13 of title 11 but not the liquidation or estimation of contingent or unliquidated

  9   personal injury tort or wrongful death claims against the estate for the purposes of distribution in

 10   a case under title 11.” The relief being sought by the Debtor in the Action falls squarely within

 11   the scope of 28 U.S.C. § 157(b)(2)(B) since the core issue presented by the Debtor’s Complaint

 12   is the allowance or disallowance of the Lenders’ disputed claim against the Debtor. The Action

 13   is also a “core proceeding” pursuant to § 157(b)(2)(A) and (O) because it is inextricably

 14   intertwined with the claims allowance process in the Debtor’s bankruptcy case and will have a

 15   significant impact upon the administration of the Debtor’s bankruptcy case and the liquidation of

 16   the Debtor’s primary asset (i.e., the Property).

 17          The Cross-Complaint filed by the Lenders against the Debtor, Mr. Lioudkouski, Ms.

 18   Lisitsa, Lisitsa Law, Inc., RPTI and Mr. Kemel, also involves the Property as well as the only

 19   other asset of the Debtor’s bankruptcy estate, the Debtor’s interest in a Deed of Trust in the

 20   principal sum of $2,000,000 (the “Coachella Deed”) against vacant land located in Coachella,

 21   California which is owned by Coachella Vineyard Luxury RV Park, LLC. Since the Cross-

 22   Complaint directly relates to the Property and the parties’ respective rights and claims arising

 23   therefrom, it is inextricably intertwined with the Complaint and cannot effectively be considered

 24   separate and apart from the Debtor’s Complaint. Accordingly, the Debtor respectfully submits

 25   that the entire Action (encompassing both the Complaint and the Cross-Complaint) should be

 26   adjudicated by this Court, particularly where, as here, the Action implicates the two primary (and
 27   possibly only) assets of the Debtor’s bankruptcy estate and will have a significant impact upon

 28   the administration of the Debtor’s bankruptcy case and any potential recovery to the Debtor’s


                                                         3
Case 1:20-ap-01065-VK        Doc 27 Filed 07/29/20 Entered 07/29/20 21:48:46           Desc
                              Main Document    Page 4 of 5


  1   creditors. Based on the foregoing, and for all of the reasons set forth in the Memorandum filed

  2   by the Lenders concurrently herewith, the Debtor believes that equitable considerations weigh

  3   against remand of the Action and the Debtor therefore joins in the Lenders’ request that the

  4   Court retain jurisdiction over the Action.

  5   Dated: July 29, 2020                         LEV INVESTMENTS, LLC

  6

  7
                                                   By:
  8
                                                         DAVID B. GOLUBCHIK
  9                                                      JULIET Y. OH
                                                         LEVENE, NEALE, BENDER, YOO
 10                                                             & BRILL L.L.P.
                                                         Attorneys for Debtor and
 11                                                      Debtor in Possession/Plaintiff
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


                                                     4
Case 1:20-ap-01065-VK                Doc 27 Filed 07/29/20 Entered 07/29/20 21:48:46                                      Desc
                                      Main Document    Page 5 of 5

                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled JOINDER BY PLAINTIFF / DEBTOR IN
     MEMORANDUM OF POINTS AND AUTHORITIES OF DEFENDANTS / CROSS-COMPLAINANTS
 4   RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ, AND SENSIBLE CONSULTING AND
     MANAGEMENT, INC. IN OPPOSITION TO REMAND will be served or was served (a) on the judge in
 5   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 7   hyperlink to the document. On July 29, 2020, I checked the CM/ECF docket for this bankruptcy case or
     adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
 8   receive NEF transmission at the email addresses stated below:

 9       •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
         •     John Burgee jburgee@bandalaw.net
10       •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
               C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
11       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
         •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
12       •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
         •     Michael Shemtoub michael@lexingtonlg.com
13       •     David A Tilem davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
14             y.com;DianaChau@tilemlaw.com
         •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
15
     2. SERVED BY UNITED STATES MAIL: On July 29, 2020, I served the following persons and/or
16   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
17   completed no later than 24 hours after the document is filed.
18   None.
                                                                             Service information continued on attached page
19
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
20   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on July 29, 2020, I served the following persons and/or entities by personal delivery, overnight mail
21   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
22   mail to, the judge will be completed no later than 24 hours after the document is filed.

23   None.

24   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
25
      July 29, 2020                 Stephanie Reichert                                  /s/ Stephanie Reichert
26    Date                          Type Name                                           Signature

27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
